Citation Nr: 0101061	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a soft tissue tumor of the right lower extremity.

2.  Entitlement to service connection for a right foot and 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in October 1999.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.

The veteran also presented testimony at a videoconference 
hearing held by the undersigned Board Member in November 
2000.  A copy of the transcript of that hearing has also been 
associated with the claims folder.

The veteran's claim of entitlement to service connection for 
a right foot and ankle disability is the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim of 
entitlement to an increased rating for a soft tissue tumor of 
the right lower extremity.

2.  The veteran's soft tissue tumor, as shown by recent VA 
examination, is primarily manifested by slight tenderness to 
the area.  The clinical records, to include this examination 
report, have specifically indicated that the function loss in 
the right lower extremity was unrelated to the soft tissue 
tumor.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability rating, 
but no more, for soft tissue tumor of the right lower 
extremity are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 
4.2, 4.20, Diagnostic Codes 7803-05 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  With regard to the 
veteran's increased rating claim, all pertinent evidence has 
been obtained and he has been afforded the appropriate 
examination; there is no further development necessary and no 
prejudice attaches to the veteran by the Board's 
consideration of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

According to 38 C.F.R. Part 4, Diagnostic Code 7819 (2000) 
benign new skin growths, such as a soft tissue tumor, are 
rated as under the criteria for scars or eczema.  In the case 
of superficial scars a 10 percent disability evaluation is 
warranted for those that are poorly nourished with repeated 
ulceration, 38 C.F.R. Part 4, Code 7803 (2000), or which are 
tender and painful on objective demonstration, 38 C.F.R. Part 
4, Code 7804 (2000), or based on limitation of function of 
the part affected.  See 38 C.F.R. Part 4, Code 7805.  

In the case of eczema, a noncompensable rating is warranted 
when there is slight exfoliation, exudation or itching, if on 
a non-exposed surface or small area; a 10 percent rating is 
assigned when there is exfoliation, exudation or itching, 
involving an exposed surface or extensive area; 30 percent is 
assigned if there is exudation or itching constant, extensive 
lesions, or marked disfigurement; and 50 percent is warranted 
when there is ulceration or extensive exfoliation or 
crusting, with systemic or nervous manifestations, or when 
the affected area is exceptionally repugnant.  38 C.F.R. Part 
4, Diagnostic Code 7806 (2000).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

In conjunction with the present claim for increase, the 
veteran was afforded VA scar and orthopedic examinations in 
May 1999.

On VA scars examination, the veteran denied having any scars 
on his body from wounds, injury or operations in the past.  
Physical examination confirmed that there were no significant 
scars on any part of his body from any significant injury or 
operations in the past.

On VA orthopedic examination, the veteran gave a history of a 
throbbing pain in his right leg with an area of soft tissue 
swelling which has been present since service.  He indicated 
that his other problems within the right leg began after he 
sustained a stroke in February 1999.  On physical 
examination, it was noted that the veteran entered the room 
somewhat slowly with the use of a cane in his right hand.  He 
was limping on the right.  The veteran had a focal area of 
soft tissue swelling over the lateral aspect of the right 
lower leg.  The examiner indicated that it is a possible 
lipoma.  Slight tenderness to the area was also noted.  
Otherwise, the veteran had weakness of the ankle and foot 
flexors and extensors with marked clonus noted with movement 
of the foot and ankle.  X-rays were not obtained.  The 
diagnoses were service-connected soft tissue tumor of the 
right lower extremity - possible lipoma, and right lower 
extremity weakness and clonus secondary to history of stroke.  
The examiner indicated that he did not think that the 
veteran's right foot and ankle problem was in any way related 
to the small soft tissue mass.  The most significant problem 
that the veteran has is the weakness of the right lower 
extremity, with associated clonus, due to his recent stroke.

VA treatment records developed in 1999 show treatment on 
occasion for hemiparesis of the right side secondary to 
cerebrovascular accident.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in October 1999.  The 
veteran indicated that he was told that his right leg pain is 
unrelated to his recent stroke.  He noted that when he 
previously ran or walked for any length of time, his right 
leg would swell and throb.  He further noted that when he was 
driving trucks, and had to climb in and out of trucks, he 
would experience pain from his tumor down to his foot and his 
leg gave out.  During his military service, the veteran 
testified that he was told that this might be due to varicose 
veins or a muscle strain.  He described his tumor as a knot 
on his leg which is always there and is painful; however, he 
noted that, when it swells, it becomes the size of one-half a 
golf ball.  The veteran reported that his February 1999 
stroke affected his right side and his leg.  He also reported 
that the limitations with his right foot started when he had 
the stroke.

The veteran also presented testimony at a videoconference 
hearing before the undersigned Board Member in November 2000.  
With respect to his tumor, the veteran indicated that it is 
painful at all times.  He noted that the pain increases after 
someone bumps into it, after the doctor pokes it, or upon 
activity, to include walking distances and after standing for 
45 minutes to an hour.  

After a contemporaneous review of the record, the Board 
concludes that his overall disability picture more closely 
approximates that criteria for a tender and painful scar.  
Indeed, the veteran's May 1999 VA orthopedic examiner noted 
that there was objective evidence of slight tenderness in the 
area of the tumor.  Therefore, entitlement to the maximum 
schedular evaluation of 10 percent under Diagnostic Code 7804 
is warranted.

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2000), 
whether or not they were raised by the veteran.  Schafrath, 
supra.  However, for the reasons discussed above, the Board 
concludes that the 10 percent disability rating for the 
veteran's soft tissue tumor of the right lower extremity 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  In particular, the Board has given 
consideration to evaluating this disability under different 
Diagnostic Codes.  The Board notes that the assignment of a 
particular Diagnostic Code is completely dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board notes the medical evidence of 
record does not show the veteran's soft tissue tumor is 
located on an unexposed part of the body, or is manifested by 
exfoliation, exudation, ulceration or itching, as to consider 
a disability rating in excess of 10 percent under Diagnostic 
Codes 7800 (disfiguring scars of the head, face a neck) and 
7806 (eczema).  Furthermore, there has been no function loss 
to the right lower extremity that can be attributed to the 
service-connected soft tissue tumor by competent authority.  
In fact, on recent examination the function loss in the right 
lower extremity was attributed to the stroke residuals.  
Accordingly, the Board finds that Diagnostic Code 7804 for 
the soft tissue tumor is the most appropriate schedular 
criteria for the evaluation of the veteran's disability.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent VA examination are consistent 
with the veteran's medical history, described in detail 
above, and are essentially uncontradicted by any other recent 
medical evidence of record.  The veteran is not shown to be 
qualified to render a medical diagnosis or opinion.  Hence, 
his views as to the complaints and/or the extent of service-
connected soft tissue tumor of the right lower extremity are 
specifically outweighed by the medical evidence of record 
cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered whether an extraschedular rating is 
warranted for the disability at issue.  The evidence of 
record does not show that the veteran has required recent 
hospitalization as a result of the service-connected soft 
tissue tumor.  There is no showing of excessive absence from 
work or other indicia of marked employment interference 
caused by the soft tissue tumor.  Rather the veteran is shown 
to suffer right hemiparesis secondary to a nonservice-related 
cerebrovascular accident.  Consequently, the Board concludes 
that the RO's determination that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and not referring the claim to the 
Director of Compensation and Pension for extraschedular 
consideration is supportable.  See 38 C.F.R. § 3.321(b)(1) 
(2000).


ORDER

Entitlement to a 10 percent disability rating for service-
connected soft tissue tumor of the right lower extremity is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Review of the record reveals that the VARO denied the 
veteran's claim of entitlement to service connection for a 
right foot and ankle disability as not well grounded 
throughout this appeal.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 for purposes of 
determining service-connectedness, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision with regard to the veteran's right foot and 
ankle claim at this time.  See Bernard, supra; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for these reasons, a remand 
is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the veteran's claim for 
service connection for a right foot and 
ankle disability remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






